DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities: Figs. 1-2 and 13-15, reference character “231b” (above reference character 231a) should be labeled as “231c”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pat. Pub. No. US 2018/0095406 A1; cited in IDS filed 3/21/2022)
Regarding claim 14, Sato et al. discloses an image forming apparatus 1 comprising: a housing 2 having an opening 2A (Fig. 2); a top cover 3 pivotally movable relative to the housing 2 movable between a closed position where the top cover 3 closes the opening 2A (Fig. 1) and an open position where the top cover 3 opens the opening 2A (Fig. 2); a photosensitive drum 10K; a drum frame 41K supporting the photosensitive drum 10K (Fig. 8A); a developing roller 61K configured to supply toner to the photosensitive drum 10K (paragraph [0113]); a developing frame 60K supporting the developing roller 61K (Fig. 9); and a toner cartridge (a developing unit) 11K attachable to and detachable from the drum frame 41K, the toner cartridge 11K being configured to supply toner to the developing roller 61K (paragraph [0112]), the toner cartridge 11K being pivotally movable relative to the drum frame 41K, wherein pivotal movement of the toner cartridge 11K is in interlocking with pivotal movement of the top cover 3 (paragraphs [0080] and [0120]-[0122]; Figs. 4, 6, and 7).
Regarding claim 15, Sato et al. discloses wherein the toner cartridge 11K is pivotally movable between: an attachment/detachment position where the toner cartridge 11K is attachable to and detachable from the drum frame 41K (Fig. 7 and 8B); and a fixed position where the toner cartridge 11K is fixed to the drum frame 41K (Fig. 4 and 8A), and wherein the toner cartridge 11K is configured such that, when the toner cartridge 11K pivotally moves from the fixed position to the attachment/detachment position, an upper end of the toner cartridge 11K moves away from the pivot axis A0 of the top cover 3 in a horizontal direction (Figs. 4 and 6-8B).
Regarding claim 16, Sato et al. further discloses: an exposure head 5K provided at the top cover 3, the exposure head 5K being configured to expose the photosensitive drum 10K to light (paragraph {0045]), the exposure head 5K being movable between an exposure position where the exposure head 5K exposes the photosensitive drum 10K to light (Fig. 1) and an outside position the exposure head 5K is positioned outside the housing 2 (Fig. 2), the exposure head 5K being at the exposure position when the top cover 3 is at the closed position (Fig. 1), the exposure head 5K being at the outside position when the top cover 3 is at the open position (Fig. 2).
Regarding claim 18, Sato et al. discloses wherein the drum frame 41K comprises a guide 45K for guiding attachment of the toner cartridge 11K to the dram frame 41K, the guide 45K extending in a direction inclined relative to an up- down direction (Fig. 8B).
 Regarding claim 19, Sato et al. further discloses: an interlocking bar 21A configured to pivotally move the toner cartridge 11K in interlocking with pivotal movement of the top cover 3 (paragraphs [0080] and [0120]-[0122]; Figs. 4, 6, and 7).
Regarding claim 20, Sato et al. further discloses: a process cartridge 4K comprising: the photosensitive drum 10K; the drum frame 41K; the developing roller 61K; and the developing frame 60K (Figs. 1, 8A, and 9). 

Allowable Subject Matter
Claims 1-13 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “an elastic member interposed between the developing frame and the drum frame” and “an interlocking bar configured to move the toner cartridge in interlocking with movement of the top cover to move the toner cartridge shutter between the second closed position and the second open position”.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US Pat. Pub. No. 2021/0003964 A1) discloses an image forming apparatus comprising: a housing having an opening; a top cover movable between a first closed position and a first open position; a process cartridge comprising: a developing roller; a developing frame; a photosensitive drum; a drum frame; and an elastic member disposed between the developing frame and the drum frame; and a toner cartridge.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
November 16, 2022